The plaintiff feE through a wooden platform maintained and controEed by the defendant on its premises for the use of the tenants and was seriously injured. The platform was worn, rotted, insecure and defective, of which the defendant had notice. There was no dispute in the facts except as to the nature and extent of the injuries suffered by plaintiff. The verdict in her favor is not excessive. There were no material errors on the trial, except that the defendant was successful, by constantly repeated objections, in excluding competent evidence favorable to the plaintiff. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.